966 F.2d 1453
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NORTHERN GROUP SERVICES, INC.;  Masco Industries EmployeeBenefit Plan Hourly Employees;  Masco Industries Self-FundedEmployee Benefit Plans;  Highland Appliance Company MedicalBenefit Plan;  Plaintiffs-Appellants,Masco Industries Employees Benefit Salaried Employees, Plaintiff,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY;  Auto-OwnersInsurance Company;  Auto Club Insurance Association;Farmers Insurance Exchange;  Michigan Insurance Company;Allstate Insurance Company, Defendants-Appellees.
Nos. 91-1766, 91-1827.
United States Court of Appeals, Sixth Circuit.
June 17, 1992.

Before MERRITT, Chief Judge, MILBURN, Circuit Judge, and BAILEY BROWN, Senior Judge.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The court finds that no prejudicial error intervened in the judgment and proceedings in the district court, and it is therefore ORDERED that said judgment be and it hereby is affirmed.